—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 21, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a secretary for the employer attorney. On February 18, 1994, she was given a written notice of termination stating that her last day of employment would be March 31, 1994. Claimant left her employment for good on the day she received the notice of termination. The Unemployment Insurance Appeal Board subsequently ruled that claimant had left her employment under disqualifying circumstances. We affirm. An employee who abandons employment in anticipation of discharge will be found to have voluntarily left his or her employment without good cause (see, Matter of Robertson [Hudacs], 206 AD2d 563). Claimant testified that she left her employment on the day she received the notice of termination because her supervisor directed her to do so, notwithstanding the provision in the notice that her employment would continue for the following seven weeks. The employer’s contrary testimony regarding the termination of claimant’s employment raised an issue of credibility which lay within the province of the Board to resolve (see, Matter of Dreschsler [Bretton Woods Homeowners Assn.—Hudacs], 197 AD2d 739).
*655Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.